President.
On the questions proposed, my opinion is—
1. That either by the will, or by the act of assembly, this was not a joint tenancy.
2. There might have been room to doubt whether the act of assembly was not applicable only to lands derived from an intestate father. However this may have been; since the case of Kerlin v. Bull, it appears, that, by the act of assembly, the son John having died intestate, in his minority, unmarried and without issue, the estate descending to him from his father is to be equally divided among the surviving children of his father.